Title: Estimate by Nicholas Lewis of Yield of Jefferson’s Estate, 1790, [November 1790]
From: Lewis, Nicholas
To: 



Mr. Jeffersons Estate Dr

[Nov. 1790]


[£]


To Mr. Maury bord and tuition of Master Carr  30–   –


To a balance of former Subscriptions to  Mr. Maury, About    6–   –


To the present years subscription to Mr. Maury    5–   –


To Martin & Pollards Acct 63.5.7½ Mazies bond to be deducted will leave a balance of about  37–   –


To county levies including what is levied for the support of the poore in Bedfor & Albemarle  18–   –


To The State tax  36–   –


To Carriage of Tobo.  20–   –


  To Building a House for the Overseer.    8–   –


  To Montgomery & Henry200–   –


  To N. Lewis Exclusive of what is in hand and including his Smiths Acct  35–   –



Contra Bedford

  At the Old Quarter34 000℔Tobo.


  At James Hubbards14 000℔. Do.


The whole48 000


  Deducted for Mr. Randolphs   Negroes which work at old   Quarter & the Overseers   Shares .  8 000


40 000@



Wheat 200 Bushs. @ 4/6       45


5,000 Grose pork @ 15/       37    10


100 Barrels Corn @ 8/1       40     00


  money which Clark supposes may [be] collected by June including £10.13.2 which I recd. when last up133 —  10—


Albemarle


Exclusive of the Overseers Shares 29,000 ℔.


Tobo. at


Wheat 400 Bushs. 4/6


  Due for the present years Rent from Robt. Lewis, Wm. Norris, & Robert Smith.40——


